                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                   3:19CV453

EMPRESS NINTI EL BEY, A FULL EQUITY       )
ABORINGINE MOOR,                          )
                                          )
      Plaintiff,                          )
                                          )
Vs.                                       )                       ORDER
                                          )
STATE OF NORTH CAROLINA, INC.             )
ATTORNEY GENERAL OF NORTH                 )
CAROLINA ROY COOPER,                      )
                                          )
      Defendants.                         )
__________________________________________)

        This matter is before the Court sua sponte. The pro se Plaintiff filed this Complaint on
September 13, 2019. The Court has reviewed the Complaint and it appears that the Complaint is
frivolous on its face and fails to state a claim upon which relief can be granted. Accordingly,
        IT IS THEREFORE ORDERED that the Complaint is hereby dismissed with prejudice.


                               Signed: September 19, 2019
